Case 8:18-bk-13311-CB         Doc 542 Filed 02/26/20 Entered 02/26/20 17:09:40                    Desc
                               Main Document     Page 1 of 5


  1   GARRICK A. HOLLANDER – State Bar No. 166316
      ghollander@wghlawyers.com
  2   WINTHROP GOLUBOW HOLLANDER, LLP
      1301 Dove Street, Suite 500
  3   Newport Beach, CA 92660
      Telephone: (949) 720-4100
  4
      Facsimile: (949) 720-4111
  5
      Counsel to the Official Committee of Creditors Holding
  6   Unsecured Claims for Ruby’s Diner, Inc.
  7                              UNITED STATES BANKRUPTCY COURT

  8                               CENTRAL DISTRICT OF CALIFORNIA

  9                                         SANTA ANA DIVISION
      In re:
 10                                                  Case Nos. 8:18-bk-13311-CB; 8:18-bk-13324-CB
      RUBY’S DINER, INC., a California               Chapter 11
 11   corporation,
                   Debtors and                       (Jointly administered with Case Nos. 8:18-bk-
 12                                                  13197-CB; 8:18-bk-13198-CB;
                   Debtors in Possession
                                                     8:18-bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
 13
                                                     13201-CB; and 8:18-bk-13202-CB)
 14        Ruby’s Diner, Inc.
                                                     CREDITOR COMMITTEE’S STATEMENT
           Ruby’s SoCal Diners, LLC                  ON DEBTORS’ THIRD AMENDED JOINT
 15                                                  CHAPTER 11 PLAN OF REORGANIZATION
 16            Ruby’s Quality Diners, LLC
                                                     Date: March 25, 2020
               Ruby’s Huntington Beach, Ltd.         Time: 10:00 a.m.
 17                                                  Place: Courtroom 5D
 18            Ruby’s Laguna Hills, Ltd.

 19            Ruby’s Oceanside, Ltd.

 20            Ruby’s Palm Springs, Ltd.

 21        All Debtors

 22   In re:
 23   RUBY’S FRANCHISE SYSTEMS, INC., a
      California corporation,
 24                    Debtor and
                       Debtor in Possession
 25
 26
 27
 28


                                                MAINDOCS-#243662-v2-Ruby_s_Comments_to_Plan_and_Disclosure_Statement
Case 8:18-bk-13311-CB           Doc 542 Filed 02/26/20 Entered 02/26/20 17:09:40                            Desc
                                 Main Document     Page 2 of 5


  1            The Official Committee of Creditors Holding Unsecured Claims in the Chapter 11 case of
  2   Debtor Ruby’s Diner, Inc. (the “Committee”) hereby submits this Statement on Debtors’ Third
  3   Amended Joint Chapter 11 Plan of Reorganization (the “Plan”) filed by the above-captioned
  4   debtors (collectively, the “Debtors”).
  5                                                             I.
  6                         COMMITTEE’S SUPPORT OF PLAN CONIRMATION
  7            The Committee supports the Court’s confirmation of the Debtors’ Plan, with the following
  8   qualification/clarification. In the Plan and the accompanying disclosure statement, the Debtors
  9   provide a reservation of rights for the Debtors’ insiders, which the Committee thinks is
 10   inappropriate and irrelevant to a plan filed by the Debtor. For example, at footnotes 42 (p. 60) and
 11   49 (p. 75) of the disclosure statement, and footnotes 15 (p. 23) and 22 (p. 36) of the Plan, it states1:
 12                     Notwithstanding the foregoing Plan treatment, the D&Os, including the
 13            Founders, shall not be barred from seeking to object in the Bankruptcy Court to
               distributions to be made under the Plan to Unsecured Noteholders based on pre-
 14            petition releases of rights to recovery from certain claims that may be pursued by
               the Litigation Trust. Nothing contained in the Disclosure Statement or Plan is
 15            intended to alter the releases or the validity of any releases given to RDI, RDI
               affiliates or the D&Os in connection with the 2016 Restructuring Agreement or
 16
               otherwise, and the Unsecured Noteholders reserve the right to contest the granting
 17            or enforceability of any such release.

 18            The Committee takes issue with this provision for the following reasons: (i) the Committee

 19   believes that there is no standing nor legal basis for the D&Os (non-debtor parties) to object to

 20   distributions due under, and arising from, the Debtors’ Plan as a result of a creditor’s claim against

 21   the Debtors arising from a contractual relationship between the Debtors and such creditor, and

 22   should not be allowed to object to any such distribution; and (ii) the Committee believes that it is

 23   not necessary, beyond the scope of the Debtor’s Plan, and thus inappropriate to provide a

 24   reservation of rights of a non-debtor party (particularly the Debtor’s insiders) in the Debtors’ Plan

 25   and disclosure statement. Notwithstanding the foregoing, should any party object to distributions

 26   due under the Plan to Unsecured Noteholders or any other general unsecured creditors, the

 27
 28
      1
        The Disclosure Statement also references the risk of the insiders objecting to distributions to Unsecured Noteholders
      in the Risk section at pp. 87-88.
                                                                 -2-
                                                                                                                   243362
Case 8:18-bk-13311-CB       Doc 542 Filed 02/26/20 Entered 02/26/20 17:09:40                Desc
                             Main Document     Page 3 of 5


  1   liquidating trustee should have the right and is expected to oppose any such party’s objection to
  2   distributions.
  3                                                    II
  4                                        RELIEF REQUESTED
  5          The Committee respectfully requests that the Court confirm the Plan, conditioned upon a
  6   specific finding by the Court that all references to the D&Os’ potential future objections to
  7   distributions merely constitute reservations of rights, are not necessary for plan confirmation, and
  8   that confirmation of the Plan does not grant or otherwise enhance the rights of any party, including
  9   the D&Os, to object to distributions due to the Unsecured Noteholders or any general unsecured
 10   creditor under the Plan.
 11   DATED: February 26, 2020                      WINTHROP GOLUBOW HOLLANDER, LLP
 12
 13                                                 By: /s/ Garrick A. Hollander
                                                           Garrick A. Hollander
 14                                                 Counsel to the Committee of Creditors
                                                    Holding Unsecured Claims for Ruby’s Diner, Inc.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                       -3-
                                                                                                  243362
Case 8:18-bk-13311-CB          Doc 542 Filed 02/26/20 Entered 02/26/20 17:09:40              Desc
                                Main Document     Page 4 of 5


  1                                PROOF OF SERVICE OF DOCUMENT
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
  2
      business address is: 1301 Dove Street, Suite 500, Newport Beach, CA 92660.
  3   A true and correct copy of the foregoing document entitled: CREDITOR COMMITTEE’S
      STATEMENT ON DEBTORS’ THIRD AMENDED JOINT CHAPTER 11 PLAN OF
  4
      REORGANIZATION will be served or was served (a) on the judge in chambers in the form and
  5   manner required by LBR 5005-2(d); and (b) in the manner stated below:
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
  6
      (NEF): Pursuant to controlling General Orders and LBR, the foregoing document will be
  7   served by the court via NEF and hyperlink to the document. On February 26, 2020, I checked
      the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
  8   following persons are on the Electronic Mail Notice List to receive NEF transmission at the
      email addresses stated below:
  9
          Service information continued on attached page
 10
      2. SERVED BY UNITED STATES MAIL: On February 26, 2020, I served the following
 11   persons and/or entities at the last known addresses in this bankruptcy case or adversary
      proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
 12   mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
      declaration that mailing to the judge will be completed no later than 24 hours after the
 13   document is filed.
 14   The Honorable Catherine E. Bauer
      United States Bankruptcy Court
 15   Central District of California
      Ronald Reagan Federal Building and Courthouse
 16   411 West Fourth Street, Suite 5165 / Courtesy Bin
      Santa Ana, CA 92701-4593
 17       Service information continued on attached page
 18   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
      TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
 19   F.R.Civ.P. 5 and/or controlling LBR, on December __, 2019. I served the following persons
      and/or entities by personal delivery, overnight mail service, or (for those who consented in
 20   writing to such service method), by facsimile transmission and/or email as follows. Listing the
 21   judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
      will be completed no later than 24 hours after the document is filed.
 22       Service information continued on attached page
 23   I declare under penalty of perjury under the laws of the United States that the foregoing is true
      and correct.
 24
      February 26, 2020          Jeannie Martinez                         /s/ Jeannie Martinez
 25    Date                      Printed Name                             Signature
 26
 27
 28


                                                          -4-
                                                                                                   243362
Case 8:18-bk-13311-CB    Doc 542 Filed 02/26/20 Entered 02/26/20 17:09:40      Desc
                          Main Document     Page 5 of 5


  1   NEF SERVICE LIST
  2
            George B Blackmar gblackmar@bpslaw.net
  3         Dustin P Branch branchd@ballardspahr.com,
             carolod@ballardspahr.com;hubenb@ballardspahr.com
  4         Carol Chow carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
            Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
  5         Laura E Dolan LAURA.DOLAN@SDCOUNTY.CA.GOV,
             odette.ortega@sdcounty.ca.gov;kristen.howard@sdcounty.ca.gov
  6
            Alan J Friedman afriedman@shulmanbastian.com, lgauthier@shulmanbastian.com
  7         Eric J Fromme efromme@tocounsel.com,
             lchapman@tocounsel.com;sschuster@tocounsel.com
  8         Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
            Richard H Golubow rgolubow@wcghlaw.com,
  9          pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
 10         Steven T Gubner sgubner@bg.law, ecf@bg.law
            Michael J Hauser michael.hauser@usdoj.gov
 11         Garrick A Hollander ghollander@wghlawyers.com,
             pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
 12         Lillian Jordan ENOTICES@DONLINRECANO.COM,
             RMAPA@DONLINRECANO.COM
 13         David S Kupetz dkupetz@sulmeyerlaw.com,
 14          dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
            William N Lobel wlobel@pszjlaw.com,
 15          nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
            Robert S Marticello Rmarticello@swelawfirm.com,
 16          gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
            Jessica G McKinlay mckinlay.jessica@dorsey.com
 17
            Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
 18         Jeffrey P Nolan jnolan@pszjlaw.com
            Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
 19         Ernie Zachary Park ernie.park@bewleylaw.com
            Lovee D Sarenas lovee.sarenas@lewisbrisbois.com
 20         Valerie Smith claims@recoverycorp.com
            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 21
            Matthew S Walker matthew.walker@pillsburylaw.com,
 22          renee.evans@pillsburylaw.com,docket@pillsburylaw.com
            Corey R Weber ecf@bg.law, cweber@bg.law
 23         Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
            Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
 24
 25
 26
 27
 28


                                               -5-
                                                                                   243362
